           Case 1:21-cv-00532-SAG Document 38 Filed 04/21/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                  *
Bryce Carrasco,
Plaintiff
                                                  *
v.                                                                Case No. 1:21-cv-00532-SAG
                                                  *
M&T Bank,
Defendant
                                                  *
     *      *      *       *       *       *      *       *       *      *       *       *         *

                           SHORT RESPONSE IN MY OWN DEFENSE

         While I agree with the defendant’s counsel that the motion is ripe for resolution, I

disagree with everything else they have said.

         My remarks are not unsupported, and I will not be intimidated by their pedantic rants

regarding procedural technicalities. At the end of the day, the facts are not on their side. The

jargon is unimpressive and its obvious they do not fully comprehend the financial concepts

related to many of the plaintiff’s arguments. I do not mean that as an insult, but I am willing to

debate this in depth at any time with defendant’s counsel. Their boilerplate legal pleadings do not

represent legitimate defenses.



Respectfully,



/s/Bryce Carrasco
Bryce Carrasco
bocarrasco47@outlook.com
410-858-7432
